DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 5 recites “a void defined by the support”, but the void of the support is not shown in the drawings. Claim 6 recites “support includes threads” and claim 11 recites “rotor includes threads”. However, the drawings do not depict threads and instead appear to depict ridges or splines on the rotor and the support--the interior surfaces of the bearings are also not shown as being threaded, so it is not clear if the term “threads” is intended to have the meaning generally understood in the art. Claim 8 recites “end pin is configured to engage with spring”, but the engagement between the end pin 24 and the spring 16 is not shown in the drawings and it is unclear how these elements are configured to engage each other. Claim 14 recites “the idle end assembly packaged in a sealed plastic container”, which is not shown in the drawings. Claim 15 recites “a rubber band”, which is not shown in the drawings. Claim 16 recites “a roller tube with a control end assembly engaged with the roller tube”, but the roller tube and the control end assembly are not shown in the drawings. Claim 17 recites “a roller blind with an electric motor system”, which is not shown in the drawings. These features must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are also objected to because reference numbers 128, 142, and 202 are described in the disclosure as voids, but they each point to outer edges of respective elements and do no clearly 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because “rotor” and “metal strap” appear to missing a proper article such as ‘a’ or ‘an’ or the like.
Claim 5 is objected to because of the following informalities: Claim 5 recites “toreside” which appears to be a minor typographical error, and should instead recite “to reside”.  
Appropriate corrections are required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/890249 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13, 14, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/890249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by corresponding claims of the reference application. The claims recite substantially identical limitations, or recite limitations that are obvious in view of the corresponding claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims elements are introduced or referenced without a preceding article (“a” or “the”). Non-limiting examples include “splined bush” in claim 2; “surfaces” in claims 3 and 4; “void” in claim 4; “void defined by support” in claim 5; “support” in claims 6 and 7; “insert defines aperture”, “end pin” and “spring” in claim 8; “spring” and “end pin” in claim 9; “idle end assembly”, “spring, end pin, and metal strap” in claim 10; “rotor” in claim 11; “support and splined bush and between rotor and splined bush” in claim 12; “two sealed ball bearings” in claim 13; and “metal strap” in claim 15. Without the preceding article, it is unclear if new elements are being introduced or if previously introduced elements are being referenced in each of the claims. When a previously introduced element is being referenced, it must be referenced using “the” or “said” to ensure proper antecedent basis.
Claim 2 recites “a number of splines or fins”. The limitation “a number” is unclear as to whether or not a plurality of splines or fins is positively required (a number can be interpreted as ‘one’). If multiple splines are required, a recommended correction is to instead recite “a plurality of splines or fins”. If only one spline is required, a recommended correction is to instead recite “at least one spline or fin”.
Claim 3 recites “surfaces have different internal diameters and comprise a plurality of different internal diameters”. The repetition of the limitation “different internal diameters” is unclear as to exactly how many different internal diameters are positively required.
Claim 6 recites “the inner surface of one of the two sealed ball bearings”. Claim 11 similarly recites “the inner surface of a second of the two sealed ball bearings”. There is insufficient antecedent basis for “the inner surface” in each of these claims.
Claim 6 recites “support includes threads” and claim 11 recites “rotor includes threads”. However, as described in the drawing objection above, the threads are not shown in the drawings, and a conventional threaded engagement between the bearings and the support/rotor is not sufficiently described in the disclosure. It is unclear if the “threads” recited in the claims have the structure generally defined in the art (i.e. a spiral or helical groove for rotating axial engagement), or if any kind of ridges or engaging surfaces are intended to be considered “threads”.
Claim 12 and 13 recite “two sealed ball bearings”. This recitation introduces new bearings, in addition to the bearings introduced in claim 1, but the disclosure does not appear to provide support for more than two bearings. Thus, it is unclear if the limitations in claims 12 and 13 are intended to introduce new bearings, or if the bearings of claim 1 are intended to be referenced.
Claim 13 recites “reduces the likelihood of failure of the idle end assembly and creates a quiet design”. The terms "reduces the likelihood of failure” and “quiet” in claim 13 are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What exactly is considered to be a reduction in likelihood of failure or a quiet design? Is a specific decibel reduction required? Is the use of bearings alone considered to be a reduction in likelihood of failure?
Dependent claims not specifically addressed above are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Campagna (U.S. Patent Application Publication No. 2015/0041077) in view of Azar (U.S. Patent No. 6,497,267) and Timken Ball Bearings Catalog, hereinafter referred to as Timken. Note: A copy of the NPL document ‘Timken’ has been provided with this Office Action.
Regarding claim 1, Campagna discloses an idle end assembly (200) for a roller blind, comprising a splined bush (208), a support (206), a spring (214), two ball bearings (212, 510), rotor (308), and an end pin (310). Campagna does not explicitly disclose a metal strap, or that the ball bearings are sealed.
Nonetheless, Azar discloses an end assembly for a roller blind comprising a metal strap (60). Furthermore, Timken discloses sealed ball bearings (at least page D31 discloses seals for ball bearings).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Campagna to include the metal strap taught by Azar, in order to provide protection against electrostatic discharge, so as to enable safer electronic control of the roller blind. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bearings of Campagna to be sealed bearings, as taught by Timken, in order to prevent the intrusion of dust or debris over the life the of assembly.
Regarding claims 2-4, Campagna discloses that the splined bush includes a number of splines or fins [FIG. 2], wherein splined bush includes a plurality of inner diameter cylindrical surfaces [FIG. 6A], wherein surfaces have different internal diameters and comprise a plurality of different internal diameters (cavities 210 and 508 have different internal diameters), wherein surfaces defined void (210, 508) [FIG. 6A].
Regarding claim 5, Campagna discloses the void defined by the support, but does not disclose that the spring is configured to reside in the void.
Nonetheless, Azar discloses an end assembly including a spring (118) configured to reside in a void of a support [FIG. 6].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end assembly of Campagna to include the spring 
Regarding claims 6 and 11, Campagna discloses the support and the rotor, and engagement of the support and rotor with the ball bearings, but does not disclose sealed ball bearings or that the support or rotor include threads.
Nonetheless, Timken discloses sealed ball bearings and shafts including threads configured to engage inner surfaces of the ball bearings (page D31 discloses hex bore bearings and hex shafts; given a broadest reasonable interpretation in light of the disclosure, the ridges of a hex shaft read on threads as best understood).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bearings of Campagna to be sealed and to have modified the support and rotor to include threads, as taught by Timken, in order to ensure a secure connection between the bearings and the support/rotor, and to facilitate assembly.
Regarding claim 7, Campagna disclose that support includes a polygon cross sectional insert (the channel opening 518 defines a polygon cross section) configured to engage a corresponding void (516) defined by rotor [FIG. 5].
Regarding claims 8-10, Campagna discloses that insert defines aperture (506) through which end pin is configured to pass, but does not disclose a metal strap or that the spring engages the end pin.
Nonetheless, Azar discloses an end assembly including a spring (118) engaging an end pin (66) [FIG. 6], wherein spring is connected to metal strap (60) via end pin (66), wherein spring is configured to be connected to ground to dissipate static electricity; wherein idle end assembly, via spring, end pin, and metal strap, dissipates static electricity (column 5, lines 53-65).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end assembly of Campagna to include the spring and metal strap configuration taught by Azar, in order to provide a grounded connection between the tube and the end assembly for the dissipation of electrostatic discharges to enable safer electronic control of the roller blind.
Regarding claims 12 and 13, Campagna discloses that the idle end assembly utilizes two ball bearings (212, 510) for reducing friction and wear between support and splined bush and between rotor and splined bush [FIG. 7B], wherein two ball bearings reduces the likelihood of failure of the idle end assembly and creates a quiet design (ball bearings inherently reduce failure risk and noise), but does not disclose that the bearings are sealed.
Nonetheless, Timken discloses sealed ball bearings. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bearings of Campagna to be sealed, in order to prevent the intrusion of debris.
Regarding claims 16 and 17, Campagna discloses that the roller blind includes a roller tube (404) and a roller blind [FIG. 4B], but does not explicitly disclose a control end assembly engaged with the roller tube or an electric motor system.
Nonetheless, Azar discloses a roller blind with a control end assembly and an electric motor system (40) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller blind of Campagna to include the control end assembly or electric motor system taught by Azar, in order to provide means for operation of the roller blind.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Campagna (U.S. Patent Application Publication No. 2015/0041077) in view of Azar (U.S. Patent No. 6,497,267) and Timken, as set forth with respect to claim 1 above, and further in view of Faller (U.S. Patent Application Publication No. 2016/0340977).
Regarding claim 14, Campagna, as modified by Azar and Timken above, discloses the idle end assembly but does not disclose that it is packaged in a sealed plastic container.
Nonetheless, Faller discloses a roller blind end assembly packaged in a sealed plastic container (101; paragraph 0038).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end assembly of Campagna, as modified by Azar and .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Campagna (U.S. Patent Application Publication No. 2015/0041077) in view of Azar (U.S. Patent No. 6,497,267) and Timken, as set forth with respect to claim 1 above, and further in view of Ryanski (U.S. Patent Application Publication No. 2015/0280363).
Regarding claim 14, Campagna, as modified by Azar and Timken above, discloses the idle end assembly but does not disclose that it is packaged in a sealed plastic container.
Nonetheless, Ryanski discloses a rubber band (3202; paragraph 0222) biasing an electrical connector (2902).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end assembly of Campagna, as modified by Azar and Timken above, to include the rubber band taught by Ryanski, in order to ensure consistent electrical contact between the strap and the roller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634